Title: From Benjamin Franklin to William and Arthur Lee, 27 February 1778
From: Franklin, Benjamin
To: Lee, William,Lee, Arthur


Passy, Feb. 27. 78.
Mr. Franklin presents his Compliments to Messrs. W. and A. Lee, and has the honour to acquaint them, that Mr. Deane is return’d from Versailles, where the Ministers have agreed to dispatch another and stronger Fregate from Brest, to carry the Dispatches of the Commissioners: They have accordingly sent an Express thither, to day with Orders to have her got ready; and they propose that our Dispatches be ready to go from hence on Sunday. We are accordingly busy in copying what were last sent.
 
Addressed: Honourable W. & A. Lee Esqrs / at Chaillot
Notations in different hands: Feby 27. 1778 / Franklin 1778
